DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, 8, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao (US 20130070848 A1).
Regarding claim 1, Gao teaches a video decoding method comprising: 
determining whether a current coding block is intra-predicted ([0140] In the example of FIG. 9, video decoder 30 may identify, without reference to any neighboring CU that is above the current CU in the current picture, an entropy coding context in a set of one or more entropy coding contexts (402). In addition, video encoder 20 may entropy decode a SDIP syntax element of the current CU using the identified entropy coding context (404).); 
obtaining sub-block division information indicating whether the current coding block is divided into a plurality of sub-blocks when the current coding block is intra-predicted ([0141] Video decoder 30 may then determine, based at least in part on the SDIP syntax element of the current CU, the mode in which the current CU is partitioned into one or more PUs (406).) and a size of the current coding block is within a predetermined range ([0055] One or more syntax elements in the bitstream may indicate a maximum number of times video encoder 20 may partition the video block of a treeblock. A video block of a CU may be square in shape. The size of the video block of a CU (i.e., the size of the CU) may range from 8.times.8 pixels up to the size of a video block of a treeblock (i.e., the size of the treeblock) with a maximum of 64.times.64 pixels or greater.); and 
when the sub-block division information indicates that the current coding block is divided into the plurality of sub-blocks, dividing the current coding block into a plurality of sub-blocks ([0141] Video decoder 30 may then determine, based at least in part on the SDIP syntax element of the current CU, the mode in which the current CU is partitioned into one or more PUs (406). Video decoder 30 may then perform intra prediction to generate predictive video blocks that correspond to the one or more PUs associated with the current CU (408).) and generating a prediction block for each of the plurality of sub-blocks according to an intra prediction mode of the current coding block (Subsequently, video decoder 30 may generate a block of samples that corresponds to the current CU based on the residual video blocks that correspond to the TUs of the current CU and the predictive video blocks that correspond to the PUs of the current CU (412). [0141]), and 
wherein the plurality of sub-blocks are generated by dividing the current coding block vertically or horizontally (, the video coder may generate a plurality of rectangle-shaped, horizontally-oriented PUs associated with the current CU. When the video coder partitions the current CU according to an hN.times.2N partitioning mode, the video coder may generate a plurality of rectangle-shaped vertically-oriented PUs associated with the current CU. [0023]).

Regarding claim 3, Gao teaches the video decoding method of claim 1, further comprising: 
obtaining division information indicating a division structure of the current coding block, when the sub-block division information indicates that the current coding block is divided into the plurality of sub-blocks, and wherein the current coding block is divided based on the division information (A second value (e.g., 1) of the SDIP flag may indicate that the current CU is partitioned into a plurality of rectangle-shaped PUs. A first value (e.g., 0) of the SDIP direction flag may indicate that the current CU is partitioned into a plurality of vertically-oriented rectangle-shaped PUs. A second value (e.g. 1) of the SDIP direction flag may indicate that the current CU is partitioned into a plurality of horizontally-oriented rectangle-shaped PUs. [0065]).

Regarding claim 5, Gao teaches the video decoding method of claim 1, further comprising: 
determining an MPM list for the current coding block based on one or more intra prediction modes from neighboring blocks of the current coding block, and wherein the prediction block for each of the plurality of sub-blocks are generated by the intra prediction mode derived by the MPM list of the current coding block (the intra prediction mode of the neighboring PU may be the most probable mode (MPM) for the current PU. [0108]).

Regarding claim 6, Gao teaches a video encoding method comprising: 
determining whether a current coding block is intra-predicted ([0137] In the example of FIG. 8, video encoder 20 may select a mode in which the current CU is partitioned into the one or more PUs (352). Video encoder 20 may then generate a SDIP syntax element of the current CU (354).); 
encoding sub-block division information indicating whether the current coding block is divided into a plurality of sub-blocks when the current coding block is intra-predicted (The SDIP syntax element may at least partially define a mode by which the current CU is partitioned into a set of one or more PUs. [0137]) and a size of the current coding block is within a predetermined range ([0055] One or more syntax elements in the bitstream may indicate a maximum number of times video encoder 20 may partition the video block of a treeblock. A video block of a CU may be square in shape. The size of the video block of a CU (i.e., the size of the CU) may range from 8.times.8 pixels up to the size of a video block of a treeblock (i.e., the size of the treeblock) with a maximum of 64.times.64 pixels or greater.); and 
when the current coding block is determined to be divided into the plurality of sub- blocks, dividing the current coding block into a plurality of sub-blocks and generating a prediction block for each of the plurality of sub-blocks according to an intra prediction mode of the current coding block ([0137] In the example of FIG. 8, video encoder 20 may select a mode in which the current CU is partitioned into the one or more PUs (352). Video encoder 20 may then generate a SDIP syntax element of the current CU (354). The SDIP syntax element may at least partially define a mode by which the current CU is partitioned into a set of one or more PUs. Video encoder 20 may then perform intra prediction to generate predictive video blocks that correspond to the PUs of the current CU (356).), and 
wherein the plurality of sub-blocks are generated by dividing the current coding block vertically or horizontally (, the video coder may generate a plurality of rectangle-shaped, horizontally-oriented PUs associated with the current CU. When the video coder partitions the current CU according to an hN.times.2N partitioning mode, the video coder may generate a plurality of rectangle-shaped vertically-oriented PUs associated with the current CU. [0023]).

Regarding claim 8, Gao teaches the video encoding method of claim 6, further comprising: 
obtaining division information indicating a division structure of the current coding block, when the sub-block division information indicates that the current coding block is divided into the plurality of sub-blocks, and wherein the current coding block is divided based on the division information (A second value (e.g., 1) of the SDIP flag may indicate that the current CU is partitioned into a plurality of rectangle-shaped PUs. A first value (e.g., 0) of the SDIP direction flag may indicate that the current CU is partitioned into a plurality of vertically-oriented rectangle-shaped PUs. A second value (e.g. 1) of the SDIP direction flag may indicate that the current CU is partitioned into a plurality of horizontally-oriented rectangle-shaped PUs. [0065]).

Regarding claim 10, Gao teaches the video encoding method of claim 6, further comprising: 
determining an MPM list for the current coding block based on one or more intra prediction modes from neighboring blocks of the current coding block, and wherein the prediction block for each of the plurality of sub-blocks are generated by the intra prediction mode derived by the MPM list of the current coding block (the intra prediction mode of the neighboring PU may be the most probable mode (MPM) for the current PU. [0108]).

Regarding claim 11, Gao teaches a non-transitory computer-readable recording medium storing a bitstream decoded by an image decoding method (techniques are implemented partially in software, a device may store instructions for the software in a suitable, non-transitory computer-readable storage medium [0044]), the image decoding method comprising: 
determining whether a current coding block is intra-predicted ([0140] In the example of FIG. 9, video decoder 30 may identify, without reference to any neighboring CU that is above the current CU in the current picture, an entropy coding context in a set of one or more entropy coding contexts (402). In addition, video encoder 20 may entropy decode a SDIP syntax element of the current CU using the identified entropy coding context (404).); 
obtaining sub-block division information indicating whether the current coding block is divided into a plurality of sub-blocks when the current coding block is intra-predicted ([0141] Video decoder 30 may then determine, based at least in part on the SDIP syntax element of the current CU, the mode in which the current CU is partitioned into one or more PUs (406).) and a size of the current coding block is within a predetermined range ([0055] One or more syntax elements in the bitstream may indicate a maximum number of times video encoder 20 may partition the video block of a treeblock. A video block of a CU may be square in shape. The size of the video block of a CU (i.e., the size of the CU) may range from 8.times.8 pixels up to the size of a video block of a treeblock (i.e., the size of the treeblock) with a maximum of 64.times.64 pixels or greater.); and 
when the sub-block division information indicates that the current coding block is divided into the plurality of sub-blocks, dividing the current coding block into a plurality of sub-blocks ([0141] Video decoder 30 may then determine, based at least in part on the SDIP syntax element of the current CU, the mode in which the current CU is partitioned into one or more PUs (406). Video decoder 30 may then perform intra prediction to generate predictive video blocks that correspond to the one or more PUs associated with the current CU (408).) and generating a prediction block for each of the plurality of sub-blocks according to an intra prediction mode of the current coding block (Subsequently, video decoder 30 may generate a block of samples that corresponds to the current CU based on the residual video blocks that correspond to the TUs of the current CU and the predictive video blocks that correspond to the PUs of the current CU (412). [0141]), and 
wherein the plurality of sub-blocks are generated by dividing the current coding block vertically or horizontally (, the video coder may generate a plurality of rectangle-shaped, horizontally-oriented PUs associated with the current CU. When the video coder partitions the current CU according to an hN.times.2N partitioning mode, the video coder may generate a plurality of rectangle-shaped vertically-oriented PUs associated with the current CU. [0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Lee (US 20140314143 A1).
Regarding claim 2, Gao teaches the video decoding method of claim 1. Gao does not teach the following limitations, however, in an analogous art, Lee teaches wherein a number of the plurality of sub- blocks is determined to be 2 or 4 according to the size of the current coding block ([0015] The partition mode may include a 1/2N.times.2N mode, a 2N.times.1/2N mode, an N.times.N mode and a 2N.times.2N mode based on a size of the prediction unit for which SDIP has been performed.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Lee and apply them to Gao. One would be motivated as such as for improving video encoding/decoding efficiency and encoding/decoding the scan method. (Lee: [0004]).

Regarding claim 7, Gao teaches the video encoding method of claim 6. Gao does not teach the following limitations, however, in an analogous art, Lee teaches wherein a number of the plurality of sub- blocks is determined to be 2 or 4 according to the size of the current coding block ([0015] The partition mode may include a 1/2N.times.2N mode, a 2N.times.1/2N mode, an N.times.N mode and a 2N.times.2N mode based on a size of the prediction unit for which SDIP has been performed.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Lee and apply them to Gao. One would be motivated as such as for improving video encoding/decoding efficiency and encoding/decoding the scan method. (Lee: [0004]).

Claim(s) 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Zhang (US 20170150186 A1)
Regarding claim 4, Gao teaches the video decoding method of claim 1. Gao does not teach the following limitations, however, in an analogous art, Zhang teaches wherein whether to divide the current coding block is determined based on a color component of the current coding block ([0229] In some examples involving the comb_mode, one 8×8 CU can be coded with comb_mode with one 8×4 intra and one 8×4 inter PU, or one 4×8 Intra and one 4×8 Inter PU. In this example, the corresponding 4×4 chroma block of this 8×8 CU (in 4:2:0 color format) can be coded using only the inter prediction mode of the inter coded luma PU, or using only the intra prediction mode of the intra coded luma PU, or the 4×4 chroma block is further partitioned correspondingly as two 4×2 or 2×4 blocks based on the luma PU partition, and each of the two 4×2 or 2×4 is predicted by the corresponding luma prediction mode, and a 4×4 residual block is generated and a 4×4 transform is performed on the generated 44 residual block to avoid the introduction of a 2×2 transform. Introduction of a 2×2 transform may unnecessarily increase complexity.)
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Zhang and apply them to Gao. One would be motivated as such as the precision of intra prediction can be much improved (Zhang: [0124]).

Regarding claim 9, Gao teaches the video encoding method of claim 6. Gao does not teach the following limitations, however, in an analogous art, Zhang teaches wherein whether to divide the current coding block is determined based on a color component of the current coding block ([0229] In some examples involving the comb_mode, one 8×8 CU can be coded with comb_mode with one 8×4 intra and one 8×4 inter PU, or one 4×8 Intra and one 4×8 Inter PU. In this example, the corresponding 4×4 chroma block of this 8×8 CU (in 4:2:0 color format) can be coded using only the inter prediction mode of the inter coded luma PU, or using only the intra prediction mode of the intra coded luma PU, or the 4×4 chroma block is further partitioned correspondingly as two 4×2 or 2×4 blocks based on the luma PU partition, and each of the two 4×2 or 2×4 is predicted by the corresponding luma prediction mode, and a 4×4 residual block is generated and a 4×4 transform is performed on the generated 44 residual block to avoid the introduction of a 2×2 transform. Introduction of a 2×2 transform may unnecessarily increase complexity.)
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Zhang and apply them to Gao. One would be motivated as such as the precision of intra prediction can be much improved (Zhang: [0124]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486